DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 4/5/2022 has been entered.  Claims 21, 27-28, and 34-35 are amended.  Claims 21-40 remain pending in the application.  Applicant's amendments to the claims have the objections previously set forth in the Non-Final Office Action mailed 1/7/2022.
Response to Arguments
Applicant’s arguments with respect to claim 21, 28, and 35 have been considered but, are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 24-25, 31-32, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest in combination with the other recited limitations:
“wherein the subscription modification request type comprises a subscribe request to add the object as a subscribed object in the subscription list” and
“wherein the subscription modification request type comprises an unsubscribe request to remove the object as a subscribed object from the subscription list”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 28-30, 33, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0058248 A1) (Of Record) in view of Byers et al. (US 2018/0314408 A1).
Regarding claims 21 and 28, Park teaches: A subscription management system and method comprising: 
one or more memory storage areas for maintaining current object data for one or more objects and for maintaining a subscription list for each of one or more clients, wherein the subscription list for each of the one or more clients comprises object identifiers corresponding to subscribed objects of the one or more objects for each of the one or more clients [memory including databases for storing widget information of widgets and information for generating a presentation description of widgets customized to each user based on the user’s permissions (par. 37 and 39-42, Fig. 1 and 3A-3B)]
one or more processors [one or more processors (par. 39)] collectively configured to: 
receive, from a client of the one or more clients, an indication of a trigger event, wherein the trigger event is associated with moving an object of the one or more objects between a visible portion or a visible field of view of a user interface associated with the subscription management system and a non-visible portion or a non-visible field of view of the user interface [receive a user input related to rotating a graphical carousel hosting widgets on the GUI.  For example, a user request to rotate the graphical carousel to the left or right may result in an animation of some widgets rotating out of view while other widgets rotate into view (par. 56, 70, and 72, Fig. 2A-2B)] 
based at least in part on receiving the indication of the trigger event and determining that the trigger event is associated with a modification to a subscription, update which current object data for the subscribed objects is to be displayed [based on receiving the user input to rotate the graphical carousel and determining this will cause the user’s widgets to be rotated out of view or rotated into view, update as to which widgets to display in the graphical carousel (par. 70 and 72, Fig. 2A-2B)] and 
provide the current object data for the subscribed objects identified in the updated data to at least the client [The widgets to be rotated into view may be loaded and rendered for display (par. 70 and 72, Fig. 2A-2B)].
Park does not explicitly disclose: update the subscription list to generate an updated subscription list for at least the client; and the updated subscription list identifies the current object data for the subscribed objects.
Byers teaches: update the subscription list to generate an updated subscription list for at least the client; and the updated subscription list identifies the current object data for the subscribed objects [updating a list of visible objects in a GUI to generate an updated list including objects and reflecting the order the objects are to be displayed (par. 42-44, Fig. 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Byers before the effective filing date of the claimed invention to modify the system of Park by incorporating updating the subscription list to generate an updated subscription list for at least the client and the updated subscription list identifies the current object data for the subscribed objects as disclosed by Byers.  The motivation for doing so would have been to keep the list updated as to which order the objects are to be displayed (Byers - par. 42).  Therefore, it would have been obvious to combine the teachings of Park and Byers to obtain the invention as specified in the instant claim.
Regarding claims 22 and 29, Park and Byers teach the system of claim 21; Park further teaches: the object comprises a user profile, a file, or a topic [the widgets are for different topics, such as monitoring, identification, and alarm (Fig. 3B)].
Regarding claims 23 and 30, Park and Byers teach the system of claim 21; Park further teaches: the trigger event is associated with a subscription modification request, and wherein the subscription modification request identifies the object and a subscription modification request type for the object [rotating the graphical carousel left or right causes a request for an object to be rotated into view, by loading and rendering the object for display (par. 70 and 72, Fig. 2A-2B)].
Regarding claims 26 and 33, Park and Byers teach the system of claim 21; Park further teaches: the one or more processors are collectively configured further to provide the current object data for the subscribed objects to at least the client based at least in part on a determination that at least the client does not comprise the current object data for at least one subscribed object [The client screen does not contain the widgets that are to be rotated into view.  The widgets to be rotated into view may be loaded and rendered for display (par. 70 and 72, Fig. 2A-2B)].
Regarding claim 35, Park teaches: A method, implemented at least in part by a client associated with a subscription management system, comprising: 
detecting, based at least in part on an interaction with an object of a user interface, a trigger event associated with moving the object between a visible portion or a visible field of view of a user interface associated with the subscription management system and a non-visible portion or a non-visible field of view of the user interface [receive a user input related to rotating a graphical carousel hosting widgets on the GUI.  For example, a user request to rotate the graphical carousel to the left or right may result in an animation of some widgets rotating out of view while other widgets rotate into view (par. 56, 70, and 72, Fig. 2A-2B)]  
sending an indication of the trigger event to the subscription management system [the system receives the user input related to rotating a graphical carousel hosting widgets on the GUI (par. 56, 70, and 72, Fig. 2A-2B)] 
causing, based at least in part on sending the indication of the trigger event to the subscription management system, an update to object data for the client [based on receiving the user input to rotate the graphical carousel, update which widgets to display in the graphical carousel (par. 70 and 72, Fig. 2A-2B)], 
wherein the subscription list is maintained by the subscription management system for each of one or more clients, and wherein the subscription list comprises object identifiers corresponding to subscribed objects to which each of the one or more clients are subscribed [databases for storing widget information of widgets and information for generating a presentation description of widgets customized to each user based on the user’s permissions (par. 37 and 39-42, Fig. 1 and 3A-3B)] and 
based at least in part on causing the update to the object data, receive, from the subscription management system, current object data for the subscribed objects identified in the updated data for at least the client [The widgets to be rotated into view may be loaded and rendered for display (par. 70 and 72, Fig. 2A-2B)].
Park does not explicitly disclose: an update to a subscription list to generate an updated subscription list for at least the client; and current object data for the subscribed objects are identified in the updated subscription list.
Byers teaches: an update to a subscription list to generate an updated subscription list for at least the client; and current object data for the subscribed objects are identified in the updated subscription list [updating a list of visible objects in a GUI to generate an updated list including objects and reflecting the order the objects are to be displayed (par. 42-44, Fig. 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Byers before the effective filing date of the claimed invention to modify the method of Park by incorporating an update to a subscription list to generate an updated subscription list for at least the client and current object data for the subscribed objects are identified in the updated subscription list as disclosed by Byers.  The motivation for doing so would have been to keep the list updated as to which order the objects are to be displayed (Byers - par. 42).  Therefore, it would have been obvious to combine the teachings of Park and Byers to obtain the invention as specified in the instant claim.
Regarding claim 36, claim 36 is rejected for the same reasons given in the above rejection of claim 23.
Regarding claim 39, claim 39 is rejected for the same reasons given in the above rejection of claim 26.
Regarding claim 40, claim 40 is rejected for the same reasons given in the above rejection of claim 22.
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0058248 A1) (Of Record) in view of Byers et al. (US 2018/0314408 A1) and further in view of Cairns (US 10,902,185 B1).
Regarding claims 27 and 34, Park and Byers teach the system of claim 21; Park further teaches: provide the current object data for the subscribed objects to at least the client based at least in part on a second determination that at least the client does not comprise the current object data for at least one subscribed object [The client screen does not contain the widgets that are to be rotated into view.  The widgets to be rotated into view may be loaded and rendered for display (par. 70 and 72, Fig. 2A-2B)].
Park and Byers do not explicitly disclose: the trigger event is associated with a subscription modification request comprising version identifiers corresponding to the object, and wherein the one or more processors are collectively configured further to: determine whether at least the client comprises the current object data based at least in part on a first determination whether the version identifiers reflected in the subscription modification request correspond with version identifiers of current object data stored within the one or more memory storage areas.
Cairns teaches: the trigger event is associated with a subscription modification request comprising version identifiers corresponding to the object [receive a request for a version of the object (col. 8, line 54 through col. 9, line 18, Fig. 2)], and 
wherein the one or more processors are collectively configured further to: determine whether at least the client comprises the current object data based at least in part on a first determination whether the version identifiers reflected in the subscription modification request correspond with version identifiers of current object data stored within the one or more memory storage areas [The server 104a determines that the tagged object 115 is a version of the object 107 stored on the file storage 120 by comparing the version number to the received version number of the same object identifier (col. 10, lines 22-27)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Byers, and Cairns before the effective filing date of the claimed invention to modify the system of Park and Byers by incorporating the trigger event is associated with a subscription modification request comprising version identifiers corresponding to the object, and wherein the one or more processors are collectively configured further to: determine whether at least the client comprises the current object data based at least in part on a first determination whether the version identifiers reflected in the subscription modification request correspond with version identifiers of current object data stored within the one or more memory storage areas as disclosed by Cairns.  The motivation for doing so would have been to ensure the user views the most recent version of the requested object (Cairns – col. 9, lines 6-8).  Therefore, it would have been obvious to combine the teachings of Park and Byers to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424